Citation Nr: 0618332	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation for tinnitus in 
excess of 10 percent.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 15, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss beginning June 15, 2005.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for insomnia claimed as 
secondary to the service-connected tinnitus and hearing loss 
disabilities.

7.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to the service-connected 
tinnitus and hearing loss disabilities.

8.  Entitlement to service connection for a right leg 
disorder claimed as secondary to the hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The appellant appealed the initial 10 percent evaluation 
assigned to the tinnitus disability when service connection 
was granted.  He also appealed the initial noncompensable 
evaluation assigned to the bilateral hearing loss disability 
when service connection was granted.  The appellant is, in 
effect, asking for higher ratings effective from the date 
service connection was granted (April 11, 2003).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

After the appellant disagreed with the initial noncompensable 
hearing loss evaluation, the RO increased the rating from 
zero to 10 percent, effective from June 15, 2005; however, it 
is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are as set out on the title 
page.

The Board will not address the issue of entitlement to an 
evaluation in excess of 10 percent for tinnitus in this 
decision.  The United States Court of Veterans Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a Board 
decision which concluded that no more than a 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  Because that decision is under appeal by VA 
before the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), and to avoid burdens on the 
adjudication system, delays in adjudication of other claims, 
and unnecessary expenditure of resources through remand or 
final adjudication claims based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include, (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1990, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Since the 
appellant's tinnitus claim was filed in April 2003, this 
claim is affected by this stay.  Once a final decision is 
reached on appeal by the Federal Circuit in the Smith case, 
the adjudication of tinnitus claims that have been stayed 
will be resumed.

The appellant's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is inextricably intertwined with his 
claim for an increased rating for tinnitus.  Accordingly, the 
appellant's claim for a TDIU must be deferred until his 
increased rating claim tinnitus is resolved.

The appellant's four claims for service connection and 
secondary service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 15, 2005, the appellant's bilateral hearing 
loss disability was manifested by Level II hearing acuity in 
the right ear and Level IV hearing acuity in the left ear.

2.  Beginning June 15, 2005, the appellant's bilateral 
hearing loss disability was manifested by Level III hearing 
acuity in the right ear and Level V hearing acuity in the 
left ear.

3.  The right and left hearing loss disability is not so 
unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSIONS OF LAW

1.  Prior to June 15, 2005, the criteria for an initial 
compensable evaluation for the right and left (bilateral) 
hearing loss disability were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.101, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 
(2005).

2.  Beginning June 15, 2005, the criteria for an evaluation 
in excess of 10 percent for the right and left (bilateral) 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.101, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 
6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in October 2003.  This document informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  

In that letter, in the Statement of the Case (SOC) and in the 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant about what was needed to establish entitlement 
to increased ratings for hearing loss disabilities.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
audiometric examinations.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records, 
including any that satisfied the requirements of 38 C.F.R. 
§ 4.85(a), that he wanted the RO to obtain for him that were 
not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of the appellant's claim for an increased 
evaluation until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for hearing loss 
disability, as well as the assistance VA would provide.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

Service connection for right and left (bilateral) 
sensorineural hearing loss was established by a rating 
decision, effective as of April 2003.  An initial evaluation 
of zero percent evaluation was assigned.  That noncompensable 
evaluation was increased to 10 percent as of June 15, 2005.  
The appellant contends that his bilateral hearing loss 
disability at issue in this case has been more severely 
disabling than reflected by the noncompensable and 10 percent 
evaluations that have been in effect at different times since 
service connection was granted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz 
(cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

The evidence of record includes a copy of the report of 
audiometric testing conducted at a private facility in March 
2003.  The appellant contends that these results support his 
claim for an increased evaluation.  It is unknown whether the 
person conducting the testing was a state-licensed 
audiologist or whether the speech discrimination test was 
Maryland CNC.  It therefore appears that the testing did not 
comport with the requirements of 38 C.F.R. § 4.85.  However, 
for illustrative purposes, the air conduction results, in 
decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
25
20
45
26
Left
30
30
75
85
55

Speech recognition ability was 92 percent in the right ear 
and 76 percent in the left ear.  These findings result in a 
corresponding designation of Level I hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.  Under 
Table VII, these levels should result in a noncompensable 
evaluation.

On the VA audiometric evaluation conducted in July 2003, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
30
35
50
35
Left
30
45
90
95
65

Speech recognition ability was 86 percent in the right ear 
and 80 percent in the left ear.  These findings result in a 
corresponding designation of Level II hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.  Under 
Table VII, these levels should result in a noncompensable 
evaluation.  Pursuant to these findings, the RO assigned a 
noncompensable disability evaluation.  Diagnostic Code 6100. 

On the VA audiometric evaluation conducted in June 2005, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
45
50
60
75
58
Left
50
80
100
105
84

Speech recognition ability was 84 percent in the right ear 
and 80 percent in the left ear.  These findings result in a 
corresponding designation of Level III hearing acuity in the 
right ear and Level V hearing acuity in the left ear.  Under 
Table VII, these levels should result in a 10 percent 
evaluation.  Pursuant to these findings, the RO assigned a 10 
percent disability evaluation, effective the date of the 
audiometric testing, June 15, 2005.  Diagnostic Code 6100.  

The current rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  The Board is aware of the appellant's 
contentions concerning his difficulty in hearing.  However, 
the objective clinical evidence of record simply does not 
support a compensable evaluation prior to June 15, 2005, or 
an evaluation in excess of 10 percent as of that date for his 
bilateral hearing loss disability.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Under Diagnostic Code 6100, a zero percent 
evaluation is assigned where hearing is at Level II or less 
for one ear and Level IV for the other.  A 10 percent 
evaluation is assigned where hearing is at Level III for one 
ear and Level V for the other.  Under current regulations, a 
zero percent rating was yielded by the July 2003 VA 
audiometric examination results and a 10 percent evaluation 
was yielded by the June 2005 VA audiometric examination 
results.  

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  The Board must accordingly 
find that the preponderance of the evidence is against the 
appellant's claim for an initial compensable evaluation for 
the bilateral hearing loss disability.  The preponderance of 
the evidence is also against the appellant's claim for an 
evaluation in excess of 10 percent for the bilateral hearing 
loss disability as of June 15, 2005.  

Because this is an appeal from the initial rating for the 
hearing loss disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  As noted in the discussion above, 
the initial noncompensable rating based on audiometric 
testing is appropriate.  Additionally, the RO's award of 10 
percent, but not more, based on audiometric manifestations is 
warranted from June 15, 2005.

Referral of the appellant's case to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation has been 
considered by the Board.  However, under the facts here 
presented, the Board finds that such referral is not 
warranted.  The evidence and allegations in this case show 
only that the appellant's hearing impairment is manifested by 
those problems that are directly addressed by schedular 
criteria, namely, decreased auditory acuity and interference 
with speech recognition.  No evidence has been presented to 
show that his disability picture is such that it would 
produce impairment of earning capacity beyond that reflected 
in the VA rating schedule, or would affect earning capacity 
in ways not already contemplated by the schedule.  Nor has 
evidence been presented to show that the appellant's case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In the absence of any such evidence, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

Since the preponderance of the evidence is against allowance 
of each one of these hearing loss increased rating issues, 
the benefit of the doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).


ORDER

An initial compensable evaluation for the veteran's bilateral 
hearing loss disability prior to June 15, 2005, is denied.

An evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss disability as of June 15, 2005, is 
denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In its August 2003 rating decision, the RO found that the 
appellant's current hypertension had pre-existed his entrance 
into active service.  A veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that hypertension preexisted 
the appellant's entry into active military service in 
September 1967.  The RO did not determine whether or not the 
blood pressure reading at the appellant's entrance 
examination related to such a pre-existing condition.  The RO 
also has not determined whether, if that condition did 
preexist service, there is clear and unmistakable evidence 
that the pre-existing disorder was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of hypertension.  

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that he 
currently has insomnia and a psychiatric disorder that is 
etiologically related to the service-connected 
tinnitus/hearing loss disability, either in whole or in part, 
to include by way of aggravation.  There is some private 
medical evidence of record that there might be some 
connection between the conditions as alleged by the 
appellant, but the RO never obtained a medical opinion on 
this question.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In addition, the evidence of record indicates that the 
appellant has been in receipt of Social Security 
Administration (SSA) benefits.  However, the records 
associated with the original grant of such benefits have not 
been associated with the claims file.  Such federal records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the medical records from the SSA 
pertaining to the original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

In light of the foregoing, this case is REMANDED for the 
following development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing regulations 
found at 38 C.F.R. § 3.159 (2005) and any 
other applicable legal precedent is 
completed.  In particular, the AMC/RO 
should notify the appellant of the 
information and evidence yet needed to 
substantiate the appellant's claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original or 
continuing entitlement to benefits was 
based.  All of these records are to be 
associated with the claims file.  

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his hypertension, 
right leg claudication, insomnia and 
psychiatric disorder since his separation 
from service.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should arrange for the 
review of the appellant's claims file by 
a cardiologist in order to determine the 
nature, onset date and etiology of any 
hypertension.  The reviewing cardiologist 
should consider the information in the 
claims file to provide an opinion as to 
the diagnosis and etiology of any 
hypertension found.  The reviewer should 
offer an opinion as to the medical 
probabilities that any current 
hypertension is attributable to the 
veteran's military service.  

The cardiologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
hypertension, can it be concluded 
with clear and unmistakable 
certainty that the currently 
diagnosed hypertension preexisted 
the appellant's entry into active 
military service in September 1967?  

(b)  If any current hypertension 
clearly preexisted military service, 
can it be concluded with clear and 
unmistakable certainty that the pre-
existing hypertension did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural 
progression of the disease?  

If the cardiologist determines that an 
examination is needed before the requested 
opinions can be rendered, the RO should 
schedule the appellant for such an 
examination.

6.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the 
secondary service connection claims, 
including arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.  

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

8.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of service connection for 
hypertension disorder, as well as the 
issues of secondary service connection 
for right leg claudication, insomnia and 
a psychiatric disorder.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003) and Allen 
v. Brown.  The re-adjudication should 
include consideration of whether any 
psychiatric pathology has been caused or 
made worse by the appellant's service-
connected tinnitus or hearing loss 
disability.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.).  

9.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


